Exhibit 10.1

 

SECOND AMENDMENT TO SALES CONTRACT

 

THIS SECOND AMENDMENT TO SALES CONTRACT ( the “Amendment”) is made and entered
into as of the 19th day of December, 2011, by and between ROBERTS PROPERTIES
RESIDENTIAL, L.P., a Georgia limited partnership (hereinafter referred to as the
“Seller”), and ROBERTS PROPERTIES, INC., a Georgia corporation (hereinafter
referred to as the “Purchaser”).

 

W I T N E S S E T H  T H A T:

 

WHEREAS, Seller and Purchaser entered into that certain Sales Contract dated
June 30, 2011 with respect to the sale by the Seller to the Purchaser of
approximately 13.012 acres of real property located on Northridge Parkway,
Fulton County, Georgia, which Sales Contract was amended by that certain First
Amendment to Sales Contract dated as of October 31, 2011 between Seller and
Purchaser (hereinafter collectively referred to as the “Sales Contract”); and

 

WHEREAS, Seller and Purchaser are mutually desirous of entering into this
Amendment to amend certain terms and provisions of the Sales Contract only as
hereinafter specifically set forth;

 

NOW, THEREFORE, for and in consideration of the premises, Ten Dollars ($10.00)
in hand paid by Purchaser to Seller, and other good and valuable consideration,
the receipt, adequacy and sufficiency of which is hereby acknowledged by the
parties hereto prior to the execution, sealing and delivery of this Amendment,
the parties hereto, intending to be legally bound, hereby agree as follows:

 

1.           The foregoing recital of facts is hereby incorporated herein to the
same extent as if hereinafter fully set forth.  All capitalized words and
phrases used in this Amendment shall have the meanings ascribed to them in the
Sales Contract, unless specified herein to the contrary.

 

2.           The Sales Contract is hereby amended by deleting the words and
numbers “Five Million Sixty Thousand and No/100 Dollars ($5,060,000.00)”
contained in the first paragraph of Article II of the Sales Contract, and by
substituting in lieu thereof the words and numbers “Four Million Seventy
Thousand and No/100 Dollars ($4,070,000.00)” so that the Purchase Price shall be
$4,070,000.00.

 

3.           The Sales Contract is hereby amended by deleting in its entirety
the first sentence of Section VI A of the Sales Contract, and by substituting in
lieu thereof the following:

 

“The consummation of the transaction contemplated herein shall take place at the
offices of Holt, Ney, Zatcoff & Wasserman, Atlanta, Georgia commencing at
10:00 A.M. on any business day specified by Purchaser in a notice given to
Seller at least three (3) days prior to the specified business day, which
business day is on or before March 30, 2012.”

 

--------------------------------------------------------------------------------


 

4.           This Amendment may be executed in multiple counterparts, each of
which shall be an original and all of which together shall constitute one and
the same agreement.  It shall not be necessary that each party execute each
counterpart, or that any one counterpart be executed by more than one party, so
long as each party executes at least one counterpart.

 

5.           Except as herein amended, the Sales Contract shall remain in full
force and effect and unamended.  This Amendment shall be binding upon Seller and
Purchaser and their respective successors and assigns.

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be duly
executed and delivered the day and year first above written.

 

 

 

SELLER:

 

 

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

 

 

 

By:

Roberts Realty Investors, Inc., a Georgia corporation, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Charles R. Elliott

 

 

 

Charles R. Elliott

 

 

 

Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

ROBERTS PROPERTIES, INC., a Georgia corporation

 

 

 

 

 

 

 

By:

/s/ Anthony Shurtz

 

 

Anthony Shurtz, Chief Financial Officer

 

2

--------------------------------------------------------------------------------